Title: From George Washington to James McHenry, 14 August 1797
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 14th Augt 1797.

It is a little out of time, to acknowledge the receipt of your letter of the 9th ulto; but “better late than never.” and one object in doing it, is to pray you to thank Mr Bordly in my name, for the work he had the goodness to send me, through the channel of your conveyance.
I presume the affair of Mr Blount will lye dormant until the Committee of Congress make a Report at the ensuing Session. It will be to be regretted, much, if this business is not probed to the bottom. That Government may not sleep or be forgotten in the mean time, I perceive Mr Monroe has opened a Battery against it; but if his subsequent fire does no more injury than the first, his Artillery will recoil upon himself.
It had escaped me, until reminded by a reperusal of some of your first letters, that my Table ornaments & Coolers were in your possession. Not for the value of the thing, but as a token of my friendship, and as a remembrancer of it, I ask you, Colonel Pickering & Mr Wolcott to accept, each, one of the two* bottle Coolers—

the other articles I pray you to have carefully packed (the Porcelain in fine Saw dust) and sent to Colo. Biddle, who will be directed what to do with them—& will pay the cost of packing.
What is the character of Porcupine’s Gazette? I had thoughts when I left Philadelphia, of ordering it to be sent to me; then again, I thought it best not to do it; and altho’ I should like to see both his & Bache’s, the latter may, under all circumstances, be the best decision, I mean not subscribing to either of them.
Mrs Washington & Miss Custis thanks you for your kind remembrance of them, and unite with me in best regards for Mrs McHenry, yourself and family. With much truth I am Your Sincere friend and affectionate Servant

Go: Washington
*I think there are three of them.


P.S. I shall rely on you to present the Coolers in my name to the Gentlemen abovementd.
Since writing the letter which encloses this scrap, I have determined to let the Table ornaments and large Coolers go into the hands of Colo. Clement Biddle unpacked, to see if he can dispose of them; and I pray you to cause them to be delivered in that manner accordingly.
14th Augt 1797.


Go: Washington
